978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Paul Exzure COFIELD, Petitioner.
No. 92-8027.
United States Court of Appeals, District of Columbia Circuit.
Sept. 30, 1992.

Before HARRY T. EDWARDS, KAREN LeCRAFT HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the application to proceed in forma pauperis and the petition for writ of mandamus, it is


2
ORDERED that the application be granted.   The Clerk is directed to enter the petition for writ of mandamus on the court's general docket.   It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.   Petitioner has failed to present any reasons for the issuance of this extraordinary writ.